DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5-10, 12-18, and 20 remain pending in this application. Claims 1, 5, 10, 12, 14-16, and 20 have been amended. Claims 2, 4, 11, and 19 have been cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carolina Save on November 03, 2021.

The application has been amended as follows: 

(Currently Amended) A method of calculating a driving load of a vehicle, comprising: 
acquiring, by a controller, weather information;
calculating, by the controller, a first driving load applied to an upper surface portion of the vehicle based on the weather information;

calculating, by the controller, a third driving load that is a driving load due to weather by summing the first driving load and the second driving load, [[; and]]
wherein the weather information includes information regarding rain or snow and information regarding a wind direction and a wind speed; and 
comparing, by the controller, a limit speed due to the rain or the snow and the wind speed with a vehicle speed,
[[wherein the weather information includes information regarding rain or snow and information regarding a wind direction and a wind speed, and]]
wherein the calculating the first driving load, calculating the second driving load, and the calculating the third driving load are performed when a difference between the vehicle speed, and the limit speed and the wind speed is less than a predetermined size.

 (Currently Amended) A vehicular controller for calculating driving load information, comprising:
a first calculation unit configured to calculate a first driving load applied to an upper surface portion of a vehicle based on weather information regarding rain or snow;
a second calculation unit configured to calculate a second driving load applied to a front surface portion of the vehicle based on the weather information; and
a third calculation unit configured to calculate a third driving load that is a driving load due to weather by summing the first driving load and the second driving load.
a condition determination unit configured to compare a limit speed due to the rain or the snow included in the weather information and [[the]] a wind speed with a vehicle speed, 


(Currently Amended) A vehicle, comprising:
a first controller configured to acquire weather information regarding rain or snow;
a second controller configured to calculate a third driving load that is a driving load due to weather based on a first driving load applied to an upper surface portion of the vehicle and a second driving load applied to a front surface portion of the vehicle based on the weather information; and
a third controller configured to execute a driving scheduling function using a total driving load corrected based on the third driving load,
wherein the second controller includes a condition determination unit configured to compare a limit speed of rain or snow included in the weather information and [[the]] a wind speed with a vehicle speed, and
wherein, when a difference between the vehicle speed, and the limit speed and the wind speed is less than a predetermined size, the third driving load is calculated based on the first driving load and the second driving load.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art (Yamashita) teaches measuring the force applied to a vehicle due to wind by measuring the wind speed and direction. The art, however, does not teach all the limitations of Claims 1, 14, and 15. 


Allowable Subject Matter
Claims 1, 3, 5-10, 12-18, and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664